Slip Op. 13–79

                UNITED STATES COURT OF INTERNATIONAL TRADE

 TYCO FIRE PRODUCTS L.P.,

                       Plaintiff,

                .v.                                  Before: Jane A. Restani, Judge

 UNITED STATES,                                      Court No. 08-00194

                       Defendant.




                                            ORDER

[Plaintiff’s and Defendant’s cross-motions for summary judgment are denied in Customs
classification matter.]

                                                                          Dated: June 21, 2013

              Michael E. Roll, Pisani & Roll, of Los Angeles, CA, argued for the Plaintiff.

               Amy M. Rubin, Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, U.S. Department of Justice, of New York, NY, argued for the Defendant. With her on
the brief were Stuart F. Delery, Acting Assistant Attorney General, and Barbara S. Williams,
Attorney in Charge. Of counsel on the brief was Chi S. Choy, Office of Assistant Chief Counsel,
International Trade Litigation, U.S. Customs and Border Protection

              This case having been duly submitted for decision; and the court, after due

deliberation, having rendered a decision herein; Now therefore, in conformity with the decision

issued in Court No. 08-00190, Slip Op. 13–78, it is hereby
Court No. 08-00194                                                                   Page 2

      ORDERED that Plaintiff Tyco Fire Products L.P.’s and Defendant United States’ cross-

motions for summary judgment are DENIED.


                                                         /s/ Jane A. Restani
                                                           Jane A. Restani
                                                                Judge

Dated: June 21, 2013
       New York, New York